DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 12/21/2021 is acknowledged. Claim 16 is amended. 

Response to Arguments
Applicant's arguments filed 12/21/2022 have been fully considered but they are not persuasive.
Regarding the 103 rejection of claims 1 and 20 over Ito, the Applicant contends that the interpretation that the Examiner adopted is overly broad, and that the claim language requires the “plurality of vias” must be formed to expose the front and back surface of the one or more semiconductor devices.  The Applicant further interprets that the two limitations “to the front and back surfaces of the one or more semiconductor devices” of claim 1 and “to the one or more semiconductor devices” of claim 20 both requires that these vias must expose the front and back surfaces of the device(s). The Examiner respectfully disagrees.
Paragraph [0029] of the specification states that the vias are formed to the front and back surfaces of the devices “to meet electrical and thermal requirements (e.g., to make electrical connection that is needed and remove heat from the power 
Moreover, even if the Examiner adopts the more restrictive interpretation provided by the Applicant, the structure in Fig. 9 of Ito still meets all the limitations of the claims 1 and 20. The reason is that the semiconductor device 55 can include the metal layer 42 underneath it.  As defined, the lower surface of the metal layer 42 is the back surface of the device, so the thermal vias in Fig. 9 of Ito do reach the back surface of the device.  
Regarding the 103 rejections of claims 1-3, 6, 9, 11 and 20 over Ito in view of Weichslberger, the Applicant contends that there is no motivation to modify the thermal vias in Fig. 9 of Ito according to the teachings of Weichslberger.  The Applicant wrongly understood that the Examiner suggested in the rejection to remove the metal layer 42 in Fig. 9 of Ito in order to make the thermal vias to the back surface of the semiconductor device, and argued that the Examiner has not shown how the teachings of Weichslberger would be applied to improve on the heat removal from the semiconductor device since the thermal vias of Ito have already performed the same function.
The Examiner respectfully disagrees.  To be more clear, the teaching of Weichslberger is to form the thermal vias through the metal layer 42 of Ito, not to remove the metal layer 42 of Ito so the thermal vias could contact the device (as understood by the Applicant).
To further clarify the rejection, in the embodiment of Fig. 9 of Ito, the semiconductor device 55 is attached to the metal layer 42 by an adhesive layer 56. The 55 through the adhesive layer 56 to the metal layer 42 and outside by the thermal vias.  On the other hand, the devices (1-3 in Fig. 7-9 of Weichslberger) of Weichslberger is also attached to a metal layer (4) by an adhesive (5).  This structure (including the metal layer 4) is analogous to the structure in Fig. 9 of Ito with the metal layer 4 of Weichslberger being analogous to metal layer 42 of Ito.  In Weichslberger, the thermal vias are formed through the metal layer (4) to directly contact the semiconductor devices. So the heat from the devices flows directly into the thermal vias as well as the indirectly into the adhesive layer 5 and to the metal layer 4 and then to the thermal vias.  Since the thermal vias directly contact the devices, the heat is removed from the device more efficiently.  The direct heat transfer being faster than indirect heat transfer is a well-known phenomenon taught in thermal physics classes that one of ordinary skill in the art would certainly have taken.  So one of ordinary skill in the art would certainly realize the advantage of Weichslberger’s direct contact over the indirect contact (of Ito).  
The Applicant further argues that Weichslberger specifically discloses in embodiment of Fig. 6, which is similar to printed circuit board in Fig. 9 of Ito.  The Applicant argues that Weichslberger discloses in Fig. 6 embodiment with metal layer 17 provides improved heat dissipation over the embodiment of Fig. 5 of Weichslberger.  So the Applicant concludes that there would be no motivation for one of ordinary skill in the art to modify the structure in Fig. 9 of Ito (which is similar to Fig. 6 of Weichslberger) to that of Figs. 9 of Weichslberger.
17 is formed directly on the device 16. So it (i.e. the layer 17) is considered the backside of the device 16.  And this backside is glue to the metal layer 4 by an adhesive layer 5.  And again, as discussed above, the thermal vias also go through this metal layer 4 and the adhesive layer 5 to contact the backside (or back surface) of the device directly.  So the teaching of this embodiment would be consistent to that of Fig. 7-9 of Weichslberger.  
Regarding the 103 rejection of claim 13 over Mori and Weichslberger, the Applicant argues that the Examiner does not provide a reason to combine the teachings of Mori and Weichslberger.  The Examiner respectfully disagrees.
It is clear that Mori does not have any thermal vias to dissipate heat produced by the devices.  So in forming the thermal vias to the back of the device to remove heat from the device, the heat can be removed from the device during operation.  The damage of heat to semiconductor device is well-known in the art, and so are the benefits of the heat removal from the device.  Some of these benefits are provided in the rejection. 
The Applicant further argues that the Examiner has not disclosed how the teachings of Mori and Weichslberger can be combined and that the Examiner merely referenced individual teachings and presented a conclusion so one of ordinary skill in the art would not know how to modify the structure of Mori to incorporate the teaching of Weichslberger.

The Applicant further argues that one of ordinary skill in the art would not be motivated to combine the teachings of Mori and Weichslberger because such modification would result in unnecessary change to the method disclosed by Mori and because Mori teaches away from the proposed modification.  The Applicant argues that the vias 17e are already formed in the wiring layers before the chip 11 is mounted on this interconnection structure.  The Applicant concludes that Mori, thus, already have vias 17e fore making electrical and thermal connections and would have no need to form additional vias as disclosed by Weichslberger.
The Examiner respectfully disagrees.  In the above argument, the Applicant erroneously defined the vias 17e as thermal vias.  However, there is no such disclosure of these vias being thermal vias in Mori (even though any metal vias are capable of such function, but that’s besides the point).  The thermal vias of Weichslberger are in addition to any electrical vias in the device package.  And having dedicated thermal vias to remove heat from the device make heat removal more efficient.  So Mori does not have any restriction that prohibit the forming of additional thermal vias disclosed by Weichslberger.  
The rejections are therefore maintained.

Double Patenting
The double patenting rejection of claims 1-3, 6-11, 20 over claims 1-4, 14 of US Patent No. 10607957 B2 is held in abeyance as requested by the Applicant in the Remarks filed on 6/30/2021.  However, the following double patenting rejections of claims 1 and 20 have not been addressed and are still outstanding.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 20 of U.S. Patent No. US 9806051 B2, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 is a broader version of claim 1 of US 9806051 B1.
Claim 20 is a broader version of claim 20 of US 9806051 B1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 8101868 B2).
Regarding claim 1, Ito teaches a package structure (package in Fig. 9 of Ito, a modification to the device in Fig. 6D, which is made by the method in Figs. 5A-5D, 6A-6D) comprising: 
a first dielectric layer (64 in Fig. 9 of Ito) having a first adhesive (adhesive layer 62 in Fig. 5C of Ito is applied to the bottom surface of the dielectric layer 64) applied on at least a portion thereof; 
a second dielectric layer (43 in Fig. 9 of Ito) spaced apart from the first dielectric layer and having a second adhesive (56) applied on at least a portion thereof, one or more semiconductor devices (55) attached to the first dielectric layer and to the second dielectric layer by way of the first adhesive and second adhesive (as shown in Fig. 5C of Ito), respectively, with a front surface (top surface of device 55) of each of the one or more semiconductor devices attached to the first dielectric layer and a back surface (bottom surface of device 55) of each of the one or more semiconductor devices attached to the second dielectric layer; 
an embedding material (32) positioned between the first and second dielectric layers and about the one or more semiconductor devices so as to embed the one or more semiconductor devices therein; 
a plurality of vias (vias 78 and thermal vias in Fig. 9 of Ito) formed through the first dielectric layer and the second dielectric layer to the front and back surfaces of the one or more semiconductor devices (the phrase “formed through the first dielectric layer and the second dielectric to the front and back surfaces of the … device” is broadly interpreted that the vias are formed toward the front/back surfaces, but it is not required that these vias expose the front/back surfaces of the devices.  As such, the thermal vias in Fig. 9 of Ito, which are formed through the insulating layer 43, are formed toward the back surface of the device); 
metal interconnects (copper that filled the vias 78) formed in the plurality of vias to form electrical (inherent function of the vias 78) interconnections to the front surface of the one or more semiconductor devices; and 
input/output (I/O) connections (solder balls 84) formed on at least one outer surface of the package structure to provide a second level connection to an external circuit.  
But Ito does not explicitly teach that the metal interconnects are formed in the plurality of vias to form thermal interconnections to the back surfaces of the one or more semiconductor devices.
It is known in the art that metal is a good thermal conductor material.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used metal to fill the thermal vias in Fig. 9 of Ito in order to have high heat conductivity.
Regarding claim 20, Ito teaches a package structure (package in Fig. 9 of Ito, a modification to the device in Fig. 6D, which is made by the method in Figs. 5A-5D, 6A-6D) comprising: 
64 in Fig. 9 of Ito) having an adhesive (adhesive layer 62 in Fig. 5C of Ito is applied to the bottom surface of the dielectric layer 64) applied on at least a portion thereof; 
one or more semiconductor devices (55) each having a front surface (top surface of device 55) and a back surface (bottom surface of device 55), with the front surface of each of the one or more semiconductor devices attached to the first dielectric layer by way of the adhesive (as shown in Fig. 5C of Ito); 
an embedding material (32) positioned on the first dielectric layer about the one or more semiconductor devices so as to embed the one or more semiconductor devices therein; 
a second dielectric layer (43 in Fig. 9) positioned opposite the first dielectric layer and attached to the back surface of each of the one or more semiconductor devices via another adhesive, with the one or more semiconductor devices positioned between the first dielectric layer and the second 5Gowda et al.S/N: 16/788,428 dielectric layer and the embedding material being fully contained between the first dielectric layer and the second dielectric layer (as shown in Fig. 9 of Ito); 
a plurality of vias (vias 78 and thermal vias in Fig. 9 of Ito) formed through the first dielectric layer and the second dielectric layer to the one or more semiconductor devices (the phrase “formed through the first dielectric layer and the second dielectric to the one or more semiconductor devices” is broadly interpreted that the vias are formed toward the devices, but it is not required that these vias expose the surfaces of the devices.  As such, the thermal vias in Fig. 9 of Ito, which are formed through the insulating layer 43, are formed toward the back surface of the device); 
copper that filled the vias 78) formed in the plurality of vias to form electrical interconnections to the one or more semiconductor devices and in the package structure; and 
input/output (I/O) connections (solder balls 84) formed on one or more outer surfaces of the package structure to provide a second level connection to an external circuit (the phrase “to provide a second level connection…” is either an intended use or functional property of the I/O connections. In either case, this claim language does not require that the external circuit must exist as part of the package structure.  However, for the purpose of thoroughness, it is implicit that the solder balls 84 are used to make connection with an external circuit).
But Ito does not explicitly teach that the metal interconnects are formed in the plurality of vias to form thermal interconnections to the one or more semiconductor devices.
It is known in the art that metal is a good thermal conductor material.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used metal to fill the thermal vias in Fig. 9 of Ito in order to have high heat conductivity.

Claims 1-3, 6, 9, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 8101868 B2) in view of Weichslberger et al. (US 2011/0069448 A1).
Regarding claim 1, Ito teaches a package structure (package in Fig. 6D of Ito, which is made by the method in Figs. 5A-5D, 6A-6D) comprising: 
64 in Fig. 5C of Ito) having a first adhesive (adhesive layer 62 in Fig. 5C of Ito is applied to the bottom surface of the dielectric layer 64) applied on at least a portion thereof; 
a second dielectric layer (43 in Fig. 5C of Ito) spaced apart from the first dielectric layer and having a second adhesive (56) applied on at least a portion thereof, one or more semiconductor devices (55) attached to the first dielectric layer and to the second dielectric layer by way of the first adhesive and second adhesive (as shown in Fig. 5C of Ito), respectively, with a front surface (top surface of device 55) of each of the one or more semiconductor devices attached to the first dielectric layer and a back surface (bottom surface of device 55) of each of the one or more semiconductor devices attached to the second dielectric layer; 
an embedding material (32) positioned between the first and second dielectric layers and about the one or more semiconductor devices so as to embed the one or more semiconductor devices therein; 
a plurality of vias (openings 72 in Fig. 6A of Ito) formed through the first dielectric layer to the front surfaces of the one or more semiconductor devices; 
metal interconnects (copper that filled the openings 72 to form filled vias 78) formed in the plurality of vias to form electrical (inherent function of the vias 78) to the front surface of the one or more semiconductor devices; and 
input/output (I/O) connections (solder balls 84) formed on at least one outer surface of the package structure to provide a second level connection to an external circuit (the phrase “to provide a second level connection…” is either an intended use or functional property of the I/O connections. In either case, this claim language does not require that the external circuit must exist as part of the package structure.  However, for the purpose of thoroughness, it is implicit that the solder balls 84 are used to make connection with an external circuit).  
But Ito does not explicitly teach that some of the plurality of vias are formed through the second dielectric layer to the back surfaces of the one or more semiconductor devices (in this rejection, the Examiner adopts a narrower interpretation that the phrase “to a front and back surfaces of the semiconductor devices” means that the vias are formed toward and expose the front/back surfaces of the semiconductor devices); the metal interconnects are formed in the some of the plurality of vias to form thermal interconnections to the back surfaces of the one or more semiconductor devices.
Weichslberger teaches a package structure (Fig. 1-2, 7-9 of Weichslberger).  The method includes: attaching a plurality of semiconductor devices (1-3 in Fig. 1 of Weichslberger) to a substrate (4, 19 and 20 in Fig. 9) by a first adhesive (5); applying an embedding material (9 in Fig. 2 of Weichslberger) to encapsulate the plurality of semiconductor devices; attaching a second dielectric layer (22 of the double-sided core 21 in Fig. 7 of Weichslberger) to the embedding material; forming a plurality of vias through the first and second dielectric layers to a front and back surfaces of the semiconductor devices to form electrical and thermal interconnections (the thermal vias are formed through all the layers, including dielectric and metallic layers, to and expose the bottom surface of the devices and the electrical vias to and expose the top surfaces, as shown in Fig. 9 of Weichslberger); filling the plurality of vias with metal to form as described in [0049], [0051] and [0058] of Weichslberger)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to formed thermal vias to the back surface of the one or more semiconductor devices of Ito, as disclosed by Weichslberger, in order to dissipate the heat generated by the devices during operation effectively ([0028] of Weichslberger).
Regarding claim 2, Ito in view of Weichslberger teaches all the limitations of the package structure of claim 1 and also teaches wherein the I/O connections are formed at each of opposing edges (as shown in Fig. 6D of Ito, the array of solder balls 84 cover the entire top or bottom surface of the package, so they are also at a pair of opposing edges) of the package structure and configured to form the second level connection to the external circuit (as taught in claim 1 above).  
Regarding claim 3, Ito in view of Weichslberger teaches all the limitations of the package structure of claim 2 and further comprising a solder mask (solder resist 80 in Fig. 6C-D of Ito) formed over a first portion of the metal interconnects on the outward facing surfaces of the package structure, with the solder mask not being formed over a second portion (where the solder balls 84 are in contact with the circuit 74 in Fig. 6D of Ito) of the metal interconnects such that the second portion is left exposed to form the I/O connections (this step is implicit in order to form the solder balls 84 in contact with the circuit 74).  
Regarding claim 6, Ito in view of Weichslberger teaches all the limitations of the package structure of claim 1 and also teaches wherein the plurality of vias extend through the first and second adhesives (as taught in claim 1 above).  
Regarding claim 9, Ito in view of Weichslberger teaches all the limitations of the package structure of claim 1 and also teaches wherein the embedding material comprises a plurality of dielectric sheets formed of a material configured to melt and flow when subjected to a lamination process, so as to fill-in any air gaps present around the at least one semiconductor device (this “wherein” clause is a product-by-process language which only requires that the embedding material encapsulate the devices without leaving any gaps, which the embedding material as defined in claim 1 satisfies).  
Regarding claim 11, Ito in view of Weichslberger teaches all the limitations of the package structure of claim 1 but does not teach wherein the metal interconnects comprise plated copper interconnects forming a heat spreading copper pad on one or more of the outward facing surfaces of the package structure, so as to provide thermal interconnections to the at least one semiconductor device.  
Weichslberger teaches that copper is used to fill thermal vias (18 in Fig. 6 of Weichslberger) to the back surface of the semiconductor device (16) so that they connect to form a heat spreading copper pad on an outward facing surface of the package structure (see [0051] and Fig. 6 of Weichslberger).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the vias for the 
Regarding claim 20, Ito teaches a package structure (package in Fig. 6D of Ito, which is made by the method in Figs. 5A-5D, 6A-6D) comprising: 
a first dielectric layer (64 in Fig. 5Cof Ito) having an adhesive (adhesive layer 62 in Fig. 5C of Ito is applied to the bottom surface of the dielectric layer 64) applied on at least a portion thereof; 
one or more semiconductor devices (55) each having a front surface (top surface of 55) and a back surface (bottom surface of 55), with the front surface of each of the one or more semiconductor devices attached to the first dielectric layer by way of the adhesive (as shown in Fig. 5C of Ito); 
an embedding material (32) positioned on the first dielectric layer about the one or more semiconductor devices so as to embed the one or more semiconductor devices therein; 
a second dielectric layer (43 in Fig. 5C of Ito) positioned opposite the first dielectric layer and attached to the back surface of each of the one or more semiconductor devices via another adhesive (56), with the one or more semiconductor devices positioned between the first dielectric layer and the second 5Gowda et al.S/N: 16/788,428 dielectric layer and the embedding material being fully contained between the first dielectric layer and the second dielectric layer (as shown in Fig. 5D of Ito); 
a plurality of vias (openings 72 in Fig. 6A of Ito) formed through the first dielectric layer to the one or more semiconductor devices; 
copper that filled the openings 72 to form filled vias 78) formed in the plurality of vias to form electrical interconnections to the one or more semiconductor devices and in the package structure; and 
input/output (I/O) connections (solder balls 84) formed on one or more outer surfaces of the package structure to provide a second level connection to an external circuit (the phrase “to provide a second level connection…” is either an intended use or functional property of the I/O connections. In either case, this claim language does not require that the external circuit must exist as part of the package structure.  However, for the purpose of thoroughness, it is implicit that the solder balls 84 are used to make connection with an external circuit).
But Ito does not teach that some of the plurality of vias are formed through the second dielectric layer to the one or more semiconductor devices; and the metal interconnects are formed in the some of the plurality of vias to form thermal interconnections to the one or more semiconductor devices.
Weichslberger teaches a package structure (Fig. 1-2, 7-9 of Weichslberger).  The method includes: attaching a plurality of semiconductor devices (1-3 in Fig. 1 of Weichslberger) to a substrate (4, 19 and 20 in Fig. 9) by a first adhesive (5); applying an embedding material (9 in Fig. 2 of Weichslberger) to encapsulate the plurality of semiconductor devices; attaching a second dielectric layer (22 of the double-sided core 21 in Fig. 7 of Weichslberger) to the embedding material; forming a plurality of vias through the first and second dielectric layers to a front and back surfaces of the semiconductor devices to form electrical and thermal interconnections (the thermal vias are formed through all the layers, including dielectric and metallic layers, to and expose the bottom surface of the devices and the electrical vias to and expose the top surfaces, as shown in Fig. 9 of Weichslberger); filling the plurality of vias with metal to form thermal interconnections to the back surfaces of the device (as described in [0049], [0051] and [0058] of Weichslberger)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to formed thermal vias to the back surface of the one or more semiconductor devices of Ito, as disclosed by Weichslberger, in order to dissipate the heat generated by the devices during operation effectively ([0028] of Weichslberger).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ito  in view of Weichslberger, as applied to claim 1 above, and further in view of Gowda et al. (US 2013/0043571 A1).
Regarding claim 4, Ito in view of Weichslberger teaches all the limitations of the package structure of claim 2 but does not teach wherein electrical leads of the I/O connections are formed to be generally parallel to an orientation of the package structure.  
Gowda teaches a package power device that incorporates a leadframe therein (see Fig. 1).  The metal leadframe provides a low profile planar interconnect structure which functions as I/O connections to the device ([0003] of Gowda).  The electrical leads (28 in Fig. 1) of the leadframe are formed to be parallel to an orientation of the package structure (see Fig. 1 of Gowda, the leads 28 extend out parallel with package structure first before being bent 90 degrees)
see [0016] of Gowda).
Regarding claim 5, Ito in view of Weichslberger teaches all the limitations of the package structure of claim 2 but does not teach wherein electrical leads of the I/O connections are formed to be perpendicular to an orientation of the package structure, with the electrical leads being bent to extend outwardly from the package structure.  
Gowda teaches a package power device that incorporates a leadframe therein (see Fig. 1).  The metal leadframe provides a low profile planar interconnect structure which functions as I/O connections to the device ([0003] of Gowda).  The electrical leads (28 in Fig. 1) of the leadframe are formed to be parallel to an orientation of the package structure (see Fig. 1 of Gowda, the leads 28 extend out parallel with package structure first before being bent 90 degrees)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the leadframe of Gowda in Ito-Weichslberger’s device in order to have a low profile planar structure with highly reliable interconnection structure that is usable in high stress environment (see [0016] of Gowda).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ito  in view of Weichslberger, as applied to claim 6 above, and further in view of Ozmat et al. (US 6377461 B1).
Regarding claim 7, Ito in view of Weichslberger teaches all the limitations of the package structure of claim 6 and also teaches wherein the plurality of vias comprises: 
first vias (these are vias 78 in Fig. 6D of Ito) formed through the first dielectric layer and the first adhesive to the front surface of the semiconductor device (as taught in claim 1 above); and 
second vias (these are the thermal vias in Ito-Weichslberger’s package of claim 1) formed through the second dielectric layer and the second adhesive to the back surface of the semiconductor device (as taught in claim 1 above); 
wherein the first and second vias function as thermal and electrical vias in the package structure (as taught in claim 1 above); and 
wherein metal interconnects are formed in each of the first and second vias to the front and back surfaces of the power semiconductor device (as taught in claim 1 above).  
But Ito in view of Weichslberger does not teach wherein the at least one semiconductor device comprises a power semiconductor device.
Ozmat teaches that the device in the package is a power semiconductor device (Abstract of Ozmat).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used a power semiconductor device in the package of Ito-Weichslberger.  The power device is important to any circuit board.  On the other hand, Ito-Weichslberger’s package structure boosts the conducting of heat away from the components (see Abstract of Weichslberger) while the package is not easily affected by stress (column 4 lines 46-50 of Ito).
Regarding claim 8, Ito-Weichslberger-Ozmat teaches all the limitations of the package structure of claim 7 and further comprising a metal layer (41-42 in Fig. 4G of Ito) positioned on an inward facing surface of the first dielectric layer or the second dielectric layer to increase routing in the package structure.  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ito  in view of Weichslberger, as applied to claim 9 above, and further in view of McConnelee et al. (US 8334593 B2).
Regarding claim 10, Ito in view of Weichslberger teaches all the limitations of the package structure of claim 9 but does not teach wherein the embedding material further comprises a metal layer or a dielectric sheet with copper thermally connected to the plurality of vias to spread and conduct heat to an ambient environment, with the metal layer or dielectric sheet with copper constructed to not melt and flow when subjected to the lamination process.  
McConnelee teaches a method of forming a package structure (Figs. 1-4 of McConnelee).  The method includes: providing a laminate (100) comprising a dielectric film (120 in Fig. 1) and a metal film (130 in Fig. 1) onto a semiconductor device (200 in Fig. 3); forming vias (150 in Fig. 3) corresponding to the contact pads (210/220) on surface of the device; filling a conductive metal (180 in Fig. 4) in the vias to form electrical connections to the device.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have added a dielectric sheet laminate 100) as disclosed in McConnelee to the embedding material in order to improve heat dissipation in the device (as discussed in the Background section of McConnelee).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ito  in view of Weichslberger, as applied to claim 11 above, and further in view of Arrigotti et al. (US 7183496 B2).
Regarding claim 12, Ito in view of Weichslberger teaches all the limitations of the package structure of claim 11 but does not teach the package structure further comprising: a thermal interface material (TIM) applied to the heat spreading copper pad; and a heat sink mounted to the TIM to conduct heat away from the package structure.  
Arrigotti discloses a mechanism to remove additional heat from the package device.  A heat sink with a large surface area is placed in contact with the device through a layer of thermal interface material (lines 27-31 of column 1 of Arrigotti).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have added a layer of thermal interface and a heat sink onto the heat spreading copper pad of Mori-Weichslberger’s package structure in order to improve the heat dissipation from the package structure.

Claims 13, 14, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (US 2013/0009325 A1) in view of Weichslberger et al. (US 2011/0069448 A1).
Regarding claim 13, Mori teaches a method (method in Figs. 13a-e of Mori) of manufacturing a semiconductor device package structure (23 in Fig. 13e of Mori) comprising: 
attaching at least one semiconductor device (chip 11 in Fig. 13b) to a first dielectric layer (lower insulating layer 16d) by way of a first adhesive (20); 
applying an embedding material (16 in Fig. 13c) on the first dielectric layer so as to be positioned about the at least one semiconductor device; 
positioning a second dielectric layer (upper insulating layer 16d) over the embedding material such that the at least one semiconductor device and the embedding material are positioned between the first and second dielectric layers (as shown in Fig. 16c); 
forming a plurality of vias (17a-b in Fig. 13d) through the first dielectric layer to a front surface (top surface of chip 11 where the terminals 13 are) of the at least one semiconductor device; 
forming metallic interconnects (filled vias 17a-b are made of metal, as described in [0128] of Mori.  Different embodiments of Mori are different in terms of structural details, but not in terms of materials of the elements) in the plurality of vias to form electrical interconnections (this is function of the filled vias 17a-b) to the front surface of the at least one semiconductor device; and 
forming input/output (I/O) connections (wiring lines 18a and 18b) on one or more outward facing surfaces (upper surface of upper insulating layer 16d, and lower surface of lower insulating layer 16d in Fig. 13d) of the package structure to provide a second level connection to an external circuit (the phrase “to provide a second level connection…” is intended use, or functional properties of the I/O connections which does not require that the external circuit must exist as part of the package structure.  This phrase only requires that, in the narrowest interpretation, that the I/O connections are capable of providing connection.  The wiring lines 18a/b are certainly capable of providing connection).
But Mori does not teach that the step of forming the plurality of vias also form vias through the second dielectric layer to a back surface of the at least one semiconductor device; and the forming metallic interconnects in the plurality of vias to form thermal interconnections to the back surface of the at least one semiconductor device.
Weichslberger teaches a method of forming a package structure (Figs. 1-2, 7-9 of Weichslberger).  The method includes: attaching a plurality of semiconductor devices (1-3 in Fig. 1 of Weichslberger) to a substrate by a first adhesive (5); applying an embedding material (9 in Fig. 2 of Weichslberger) to encapsulate the plurality of semiconductor devices; attaching a second dielectric layer (22 of the double-sided core 21 in Fig. 7 of Weichslberger) to the embedding material; forming a plurality of vias through the first and second dielectric layers to a front and back surfaces of the semiconductor devices to form electrical and thermal interconnections (thermal vias to the bottom surface of the devices and the electrical vias to the top surfaces, as shown in Fig. 9 of Weichslberger).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to formed thermal vias to the back surface of the at least semiconductor devices, as disclosed by Weichslberger, in 
Regarding claim 14, Mori in view of Weichslberger teaches all the limitations of the method of claim 13 but does not teaches the method further comprising forming a heat spreading copper pad on one or more of the outward facing surfaces of the package structure, so as to provide thermal interconnections to the at least one semiconductor device.  
Weichslberger teaches that copper is used to fill thermal vias (18 in Fig. 6 of Weichslberger) to the back surface of the semiconductor device (16) so that they connect to form a heat spreading copper pad on an outward facing surface of the package structure (see [0051] and Fig. 6 of Weichslberger).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the vias for the thermal interconnection as according to the embodiment of Fig. 6 of Weichslberger in order to obtain high thermal conductivity.
Regarding claim 16, Mori in view of Weichslberger teaches all the limitations of the method of claim 13 and further comprising performing a lamination process to cause the embedding material to fill any air gaps present around the at least one semiconductor device and so as to embed the at least one semiconductor device therein (the insulating layer 16 of Figs. 13a-e of Mori can be formed by methods such as laminating technique, as described in [0125] of Mori.  These methods require that the insulating layer flows around the devices), wherein the first dielectric layer does not melt or flow during the lamination process (as shown in Fig. 13a of Mori, the lower insulating layer 16d has already been formed by the time the laminating of the insulating layer 16 is formed, so the lower insulating layer 16d does not melt during this laminating process);  
Regarding claim 17, Mori in view of Weichslberger teaches all the limitations of the method of claim 16 and also teaches wherein applying the embedding material comprises applying one or more dielectric sheets (the dielectric sheet of insulating material during the laminating process to form insulating layer 16 in Fig. 13c of Mori; this step is inherent in a laminating process) on the first dielectric layer so as to be positioned about the at least one semiconductor device, wherein the one or more dielectric sheets melt and flow (this step is inherent in a laminating process) during the lamination process to fill any air gaps present around the at least one semiconductor device so as to embed the at least one semiconductor device therein.  
Regarding claim 19, Mori in view of Weichslberger teaches all the limitations of the method of claim 13 and further comprising applying a metal layer (wiring layer 18b on top surface of lower insulating layer 16d in Fig. 13a of Mori) on an inward facing surface of the first dielectric layer or the second dielectric layer to increase routing in the package structure.  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of Weichslberger, as applied in claim 14 above, and further in view of Arrigotti et al. (US 7183496 B2).
Regarding claim 15, Mori in view of Weichslberger teaches all the limitations of the method of claim 14 but does not teach the method further comprising: applying a 
Arrigotti discloses a mechanism to remove additional heat from the package device.  A heat sink with a large surface area is placed in contact with the device through a layer of thermal interface material (lines 27-31 of column 1 of Arrigotti).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have added a layer of thermal interface and a heat sink onto the heat spreading copper pad of Mori-Weichslberger’s package structure in order to improve the heat dissipation from the package structure.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of Weichslberger, as applied in claim 17 above, and further in view of McConnelee et al. (US 8334593 B2).
Regarding claim 18, Mori in view of Weichslberger teaches all the limitations of the method of claim 17 but does not teach wherein applying the embedding material comprises applying a metal layer or a dielectric sheet with copper thermally connected to the plurality of vias to spread and conduct heat to an ambient environment, with the metal layer or dielectric sheet with copper constructed to not melt and flow when subjected to the lamination process.  
McConnelee teaches a method of forming a package structure (Figs. 1-4 of McConnelee).  The method includes: providing a laminate (100) comprising a dielectric film (120 in Fig. 1) and a metal film (130 in Fig. 1) onto a semiconductor device (200 in Fig. 3); forming vias (150 in Fig. 3) corresponding to the contact pads (210/220) on 180 in Fig. 4) in the vias to form electrical connections to the device.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have added a dielectric sheet with copper (laminate 100) as disclosed in McConnelee to the embedding material in order to improve heat dissipation in the device (as discussed in the Background section of McConnelee).
As incorporated, the laminate 100 in Fig. 3 of McConnelee is attached a top surface of the device, which is also an active surface where all the contact pads are.  So it would be obvious that the laminate 100 be included in the embedding material 16 of Mori.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Primary Examiner, Art Unit 2822